Citation Nr: 1118976	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  10-15 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD) (also claimed as emphysema).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel

INTRODUCTION

The Veteran served on active duty from November 1988 to August 1992 and from August 25, 1992 to August 24, 1996.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied service connection for chronic obstructive pulmonary disease (also claimed as emphysema).

The Board notes that in February 2011 and March 2011, the Veteran submitted medical evidence pertinent to the respiratory disability claim, with a waiver of initial RO consideration of that evidence.


FINDINGS OF FACT

1.  A respiratory disability was not identified on the examination when the Veteran was accepted for active service.

2.  Clear and unmistakable evidence shows that the Veteran had respiratory problems prior to his enlistment into active service; but the evidence does not clearly and unmistakably show that his current respiratory disability was not aggravated in service.

3.  COPD was incurred as a result of exposure to environmental hazards during active duty in the Persian Gulf.



CONCLUSION OF LAW

COPD was incurred in active duty.  38 U.S.C.A. §§ 1110, 1111, 1137 (West 2002); 38 C.F.R. § 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim.  

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009).

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

A Veteran is presumed to have been in sound condition when enrolled for service, except for any disease or injury noted at the time of enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre- service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id at (b)(1); 38 U.S.C.A. §§ 1111, 1137.

Generally, a preexisting injury or disease will be considered to have been aggravated by active service where there was an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease; however, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).  If the disorder becomes worse during service and then improves due to in- service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111.

In order to rebut the presumption of sound condition under 38 U.S.C. § 1111, the government must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

To satisfy the second requirement for rebutting the presumption of soundness, the government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).

If the presumption of soundness is not rebutted, the claim is one for service connection rather than compensation based on aggravation.  Wagner.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that his currently diagnosed COPD and emphysema were caused or aggravated by exposure to sarin gas, smoke from oil well fires, smoke from burning latrine waste with toxic gas, smoke from open burn pits, insect repellants and pesticides and dander and waste from rodents, during active duty in Saudi Arabia.

Service personnel records show that the Veteran served in Saudi Arabia from February to April 1991.  

Service treatment records show no findings or complaints when the Veteran was examined and accepted for active service in July 1988.  At that time he reported that he was in excellent health and taking no medications.  Private treatment records associated with the service treatment records show occasional treatment for upper respiratory infections, and rhinitis prior to service.  In May 1988 it was noted that he had had an episode of chronic bronchitis for several months.

The available service treatment records are negative for any complaints, treatment or diagnosis of a chronic respiratory disorder.  However, the Veteran provided a copy of a sick slip showing that he was treated for a bout of bronchitis in 1989, and he reported during his February 2011 Board hearing that he received treatment for respiratory problems, including coughing up brown, sandy sputum, while stationed at Cutler Army Community Hospital in Fort Devens, Massachusetts from May 1990 to August 1992.  He denied any respiratory problems during his separation examination in July 1992 and no diagnosis of a respiratory disorder was made.  

The Veteran reported during his February 2011 Board hearing that he had occasional bouts of bronchitis during childhood and high school.  All of the Veteran's service treatment records are not available.  Where a veteran's service treatment records are unavailable, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 


The Veteran asserts that he did not seek medical treatment for his respiratory problems after his discharge from the National Guard in 1996 because due to financial difficulties, he did not have money for health insurance and couldn't go to the doctor.  Instead, he attempted to treat his symptoms with over the counter medications and any antibiotics he could get from friends.  He was only able to seek professional medical attention in 2005 when he secured a job and health insurance.  See February 2011 hearing transcript.

October 2005 treatment records from Arkansas Cardiology show that the Veteran reported smoking six cigarettes per day and was counseled on smoking cessation.  A chest X-ray was normal, and the Veteran denied chest pain, shortness of breath or a history of coughing.  

The Veteran also had a normal chest X-ray during an October 2007 Persian Gulf Registry Environmental examination.

Treatment records from Dr. S.S. show that the Veteran was diagnosed with acute asthmatic bronchitis in November 2007 and a CT of the chest in December 2007 showed a pleural nodule in the right upper lobe.  He was referred for an evaluation by pulmonologist CJ, MD in August 2008.

In an August 2008 treatment record, Dr. C.J. noted that the Veteran had no respiratory complaints or problems, apart from occasional bronchitis and wheezing, which was worse during the winter months.  He also noted that the Veteran was an ex-smoker, having stopped in December 2007, prior to which he smoked a third of a pack of cigarettes for twenty years, and that he had a family history of heavy smoking, with both parents having COPD.  The Veteran denied tuberculosis or asthma, but reported having pneumonia on two separate occasions.  He denied any rabbit, bird or farm animal exposure or any unusual hobbies or other known industrial exposure.  He also denied any foreign travel except during service in Iraq.  The Veteran also reported that he was exposed to serine gas and asbestos during his military service.  

Physical examination revealed moderately severe obstructive airway disease with no reversibility, and the Veteran was diagnosed with significant obstructive airway disease and seasonal bronchitis and wheeze, among other things.

February 2009 treatment records from pulmonologist S.S., MD, who was asked to give a second opinion, show that the Veteran reported that he was an ex-smoker, and that he was exposed to sarin gas and other environmental pollutants as well as asbestos during active duty in Desert Storm.  Physical examination revealed that nodular changes were benign and very small, but his pulmonary function tests showed evidence of obstructive changes.

The Veteran was afforded a VA examination in July 2009.  The examiner noted that the Veteran's medical records showed the Veteran developed pneumonia in 2007 and was treated as an outpatient.  There was also a question of a pulmonary nodule, for which he was referred to a pulmonologist, Dr. CJ, who diagnosed the Veteran with COPD in 2008, based on the results of pulmonary function studies.  The VA examiner also noted that the Veteran's pulmonary nodule had been followed with scans, including one in March 2009 and another in June 2009, with no evidence of any change in size.  

The Veteran complained of shortness of breath, especially in the winter, when he experienced bouts of bronchitis, and he reported that his symptoms were worse when he was around grass.  He also complained of a cough that was productive of clear phlegm and wheezing.  He was using an Asmanax inhaler once a day and a Combivent inhaler on an as needed basis.  The Veteran also reported smoking a third of a pack of cigarettes for sixteen years from 1991 to 2007.
On physical examination, the Veteran's lungs were clear to auscultation and resonant to percussion, except with forced expiration and that he had diffuse expiratory wheezes throughout both lungs.  He was again diagnosed with COPD.

The examiner opined that there was no relationship between the Veteran's current COPD and his service in the Gulf War in the early 1990's because that service should not have caused COPD and the Veteran did not really develop the symptoms of the disorder until the last couple of years, and he was a significant cigarette smoker for sixteen years, which undoubtedly played some role in his symptoms.

In a December 2009 treatment record, Dr. C.J. stated that given the Veteran's reactive airway disease any exposure to the environmental hazards the Veteran reported, including sand from sandstorms, sarin gas from explosions, smoke from oil well fires, smoke from burning human waste and open burn pits, insect repellants and pesticides, experimental anti-nerve agents, and dander and waste from various rodents while living in tents, would trigger airway reactivity and potentially cause acute exacerbations and impact long-term pulmonary function.

In a March 2011 statement, S.S., M.D. indicated that based on his review of the Veteran's service treatment records and his more recent medical records and history, that the it was more likely than not that the Veteran's current chronic bronchitis and COPD was aggravated by his reported environmental exposures during military service.  He explained that the Veteran had no significant lung problems prior to the Gulf War in 1991, and during his military service, he was exposed to sand storms, sarin gas from explosions, smoke from oil well fires, smoke from burning human waste, insect repellants and pesticides, dander and waste from various rodents while laying in tents.

The Veteran has also submitted statements from friends and relatives, including a former military comrade, his wife and mother, who report that they had witnessed the Veteran having respiratory problems since his time in the military.  They all also reported that the Veteran informed them that his respiratory problems were a result of his having to work outside during sand storms and being exposed to burning latrine waste and gasoline several times a week during his service in the Gulf War.

Although treatment records show that the Veteran was seen for chronic upper respiratory infections and bronchitis prior to his first period of service, and the Veteran reported during his February 2011 Board hearing that he had occasional bouts of bronchitis during childhood and high school; there were no reported findings of a current respiratory disorder at the time of his enlistment in July 1988.  The presumption of soundness is therefore for application.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b) (2010).

There is clear and unmistakable evidence, as shown by the pre-service treatment records, and Veteran's reports that his respiratory problems pre-existed service.  It is not clear, however, that his respiratory problems underwent no aggravation in service.  In this regard, the Board notes Dr. SS's opinion that there may have been in-service aggravation and the service treatment records showing treatment for bronchitis in 1989, and the unavailability of the Veteran's complete service treatment records.  Hence, the presumption of soundness is not rebutted.

If the presumption of soundness is not rebutted, the claim becomes one for ordinary service connection.  Wagner v. Principi.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

There is no medical evidence of record showing treatment or complaints for respiratory problems between 1996 and 2007, at least 11 years after the Veteran's discharge from service.  The Veteran has, however, provided competent evidence of a continuity of symptomatology and explained why he could not obtain post-service treatment until 2005.  Furthermore, his private physicians have provided medical opinions linking his current respiratory disorders to his in-service exposure to environmental hazards.

The service treatment records Veteran confirm that he had bronchitis in service, and there is no reason to find incredible the Veteran's reports of treatment in service, and financial hardship preventing him from obtaining treatment in the years immediately following service.

The service treatment records, the Veteran's statements and the private physicians' opinions establish the presence of respiratory problems in service.  The evidence is in relative equipoise on the question of whether the current respiratory disability is related to service.  Resolving reasonable doubt in the Veteran's favor, service connection is granted.  38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for COPD is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


